Citation Nr: 1529790	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-34 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased evaluation for seizure disorder with restless leg syndrome, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased evaluation for degenerative disc disease L4-5, currently evaluated as 40 percent disabling.  

4.  Entitlement to an increased evaluation for right knee strain with degenerative arthritis, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for right knee instability, currently evaluated as 10 percent disabling.  

6.  Entitlement to service connection for traumatic brain injury (TBI) (claimed as cognitive disorder).  

7.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1985 to July 1990, and from December 2000 to December 2003.  He also had an unverified period of service in the U.S. Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In this decision, the RO granted service connection for PTSD, and evaluated it as 30 percent disabling, effective August 11, 2009.  The RO also increased the disability rating for the seizure disorder with restless leg syndrome to 40 percent, effective August 11, 2009 (date of claim), and continued the 40 percent disability rating for the degenerative disc disease L4-5.  In addition, the RO denied disability ratings in excess of 10 percent for the right knee strain with degenerative arthritis, and right knee instability, and denied service connection for cognitive disorder.  

During the pendency of the Veteran's appeal, and specifically in the September 2013 rating action, the RO increased the disability evaluation for the service-connected PTSD to 50 percent disabling, effective from August 11, 2009 (date of receipt of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

Regarding the characterization of the claims on appeal, the Veteran has appealed an issue claimed as entitlement to service connection for a cognitive disorder.  He claims that such cognitive disorder results from a head injury in service.  After review of the record, the Board finds that the claim may be more appropriately phrased as entitlement to service connection for TBI (claimed as cognitive disorder) after a review of the Veteran's allegations in light of the entire evidentiary record.  See RO deferred rating decision dated September 2013 (recognizing that a service connection claim for TBI had been raised); 38 C.F.R. § 4.124, Diagnostic Code (DC) 8045 (recognizing that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical). 

Additionally, the Veteran has claimed that his service-connected disabilities being evaluated on appeal have rendered him unable to obtain and maintain substantially gainful employment.  Thus, the issue of entitlement to TDIU has been reasonably raised as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This aspect of the appeal has been listed as a separate issue on the title page for procedural purposes only.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled in June 2014, but the Veteran's attorney at the time requested that his hearing be rescheduled due to the fact that he had not been able to locate the Veteran.  In an October 2014 letter, the Veteran was informed that his hearing had been rescheduled to December 12, 2014.  The letter also provided him with the time and location of his hearing.  It appears that this hearing was also postponed due to the fact that the Veteran's attorney wished to withdraw as his representative.  The Veteran was scheduled for another hearing in April 2015, but he failed to appear at this hearing.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

The Board notes that the Veteran completed a VA form 21-22a in favor of a private attorney in August 2010.  The Veteran's claim was certified for appeal in December 2013.  In a letter addressed to the Board, and dated on December 3, 2014, the Veteran's attorney at the time, K.L., filed a motion to withdraw from representation of the Veteran.  Under 38 CFR § 20.608 (2014), there are restrictions on a representative's right to withdraw where the representative has previously agreed to act as representative in an appeal.  After the agency of original jurisdiction has certified an appeal to the Board, a representative may not withdraw services as representative in the appeal unless good cause is shown on motion.  In brief, such motions must be in writing and include specific information, such as the reason why withdrawal should be permitted, and a signed statement certifying that a copy of the motion was sent by first-class mail, postage prepaid, to the appellant.  See 38 CFR § 20.608(2).  

In his motion, K.L. explained that the Veteran had failed to participate in the preparation and presentation of his claims, thus making impossible the continuation of the representation.  According to K.L., he and his colleagues had notified the Veteran of their concerns in two letters since October 3, 2014.  It was further noted that a copy of the motion to withdraw as the Veteran's representative had been delivered by first-class mail, postage prepaid, to the Veteran at his last known address.  Since this letter was issued, the Veteran has not indicated or expressed a desire to seek alternative representation.  In a letter dated on December 8, 2014, the Veterans Law Judge who had been assigned to hear the Veteran's testimony at the December 2014 scheduled hearing reviewed K.L.'s motion to withdraw from representation of the Veteran, and determined that he presented good cause to withdraw as the Veteran's representative pursuant to 38 C.F.R. § 20.608.  In a January 2015 letter, K.L. issued an official Notice of Withdrawal from Representation, and indicated that his firm was withdrawing from representing the Veteran in all claims currently pending before VA.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issues of entitlement to service connection for TBI, entitlement to a rating in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The credible lay and medical evidence does not reflect that the Veteran has manifested one major seizure in four months for any 12 month period, or 9-10 minor seizures weekly.

2.  The Veteran's degenerative disc disease L4-5 is not productive of incapacitating episodes having a total duration of at least six weeks during the past 12 months, nor is it productive of unfavorable ankylosis of the entire thoracolumbar spine; and, there is no evidence of separately compensable neurological abnormalities associated with the spine.  

3.  Right knee strain with degenerative arthritis has been manifested by normal extension and flexion, even taking into account his complaints of pain; nor has there been shown any ankylosis; dislocated semilunar cartilage; and/or impairment of the tibia and fibula with moderate right knee or ankle disability.  

4.  The Veteran's right knee instability associated with right knee strain with degenerative arthritis has not been manifested by moderate recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the seizure disorder with restless leg syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .16, 4.124a, Diagnostic Code (DC) 8912 (2014).

2.  The criteria for a rating in excess of 40 percent for service-connected degenerative disc disease L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, DC 5235-5243 (2014).

3.  The criteria for a schedular rating in excess of 10 percent for right knee strain with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, DCs 5010, 5256, 5258-5262 (2014).  

4.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 C.F.R. §§ 4.7, 4.59, 4.71a, DCs 5257 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In the September 2009 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  In addition, the RO advised the Veteran of the additional notification requirements imposed by the Court in Dingess/Hartmen v. Nicholson, 19 Vet. App. 473 (2006).  In particular, the September 2009 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorders.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issues decided herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service and the issues at hand are in the claims file and were reviewed by both the RO and the Board in connection with the claims adjudicated herein.  Significantly, the Veteran has not alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  In addition, the Veteran had the opportunity to testify before the Board in April 2015, but failed to appear at his hearing.  He had the opportunity to testify before the Board in June 2014 and December 2014 as well, but these hearings were always postponed due to the fact that the Veteran could not be located.  

The Veteran has also been afforded VA medical examinations for his claimed disorders on several occasions, most recently in March 2010.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disorders since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Rating Claims

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Seizure Disorder with Restless Leg Syndrome

Service connection for a seizure disorder was granted by a June 2004 rating decision and a 10 percent disability rating was assigned under 38 C.F.R. § 4.124a, DC 8912, effective December 14, 2003.  In the March 2008 rating decision, the RO increased the disability rating for the service-connected seizure disorder to 20 percent disabling effective from August 2, 2004.  The Veteran filed his most recent claim for a higher disability rating for the seizure disorder in August 2009.  In the June 2010 rating decision, the RO recharacterized the claim to that of seizure disorder with restless leg syndrome, and increased the disability rating for service-connected disorder to 40 percent disabling, effective August 11, 2009 (date of claim).  The Veteran has not expressed satisfaction with the rating assigned for this disorder.  Accordingly, this issue remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the Court stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

Epilepsy, Jacksonian and focal motor or sensory, is rated under DC 8912 which directs that the disability be rated as minor seizures, except in the presence of major and minor seizures, when the disorder should be rated based on the predominating type.  38 C.F.R. § 4.124a, DC 8912.  Under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula), a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least one major seizure in the last two years, or at least two minor seizures in the last six months.  A 40 percent rating is warranted for at least one major seizure in the last six months or two in the last year, or averaging at least five to eight minor seizures weekly.  A 60 percent rating is warranted for averaging at least one major seizure in four months over the last year or an average of nine to ten minor seizures per week.  An 80 percent rating is warranted for averaging at least one major seizure in three months over the last year or more than ten minor seizures weekly.  A 100 percent rating is warranted for averaging at least one major seizure per month over the last year.  38 C.F.R. § 4.124a General Rating Formula.  

For VA purposes, a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. §4.124a, DC 8911, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, DC 8911, Note (2).  

Where continuous medication is required to control the epilepsy, 10 percent is the minimum rating assignable.  To warrant a higher rating, a Veteran's seizures must be witnessed or verified at some time by a physician.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.  

A June 2007 VA primary care report reflects that the Veteran presented at the Savannah outpatient clinic in Georgia to establish medical care.  His then-wife was also present during this visit, and helped provide a complete background and understanding of the Veteran's medical history.  According to the Veteran's wife at the time, he suffered a head injury in service, and specifically in November 2001, when a piece of machinery fell and struck his head.  Review of the head, ears, eyes, nose and throat (HEENT) indicated that the Veteran had no history of a head injury, headache, visual changes, visual loss, diplopia, hearing loss, ear pain or nasal discharge.  The neurological evaluation revealed that he walked with a cane, and the straight leg test produced positive results in the right leg.  In addition, the motor strength appeared intact with the exception of limited movement in the right lower leg secondary to pain.  The Veteran was assessed with having a closed head injury, and the treatment provider suspected that the Veteran had a traumatic brain injury (TBI) considering his irritability, detachment and general clinical evaluation.  The treatment provider also diagnosed the Veteran with having Jacksonian seizures which, according to her, may have developed post closed-head injury in service.  

At the September 2007 TBI consultation, it was noted that the Veteran suffered his first Jacksonian seizure in 2002.  According to the Veteran and his wife, he experiences 3-4 seizures a week, he had previously been followed by a private neurologist, and he received treatment at the VA medical centers in Dublin and Augusta for the last 31/2 years before seeking treatment at the Savannah outpatient clinic.  Results from the neurological evaluation revealed intact cranial nerves bilaterally with the exception of mild decreased hearing in the left ear to fingers rubbing.  The Veteran's nose-finger-nose test was slow with very mild ataxia.  In addition, the rapid alternating movements, and heel-to-shin test was considered normal and slow.  The Veteran's balance was described as fair as he stood on each extremity for 5-10 seconds, and his sensation to light touch was intact in all extremities, decreased to pinprick at C2, intact at C3, and decreased from C4-S2 bilaterally.  Based on this discussion with, and evaluation of the Veteran, the VA treatment provider diagnosed the Veteran with having post traumatic seizure disorder.  

During an October 2007 VA treatment visit, the Veteran claimed to be unable to work as a result of his seizures.  He stated that he was in the Emergency Room the night before due to a seizure.  He also reported to experience one seizure a week.  

The Veteran was afforded a VA examination in connection to his seizure disorder in March 2008, at which time he provided his medical history and reported working with heavy equipment as a mechanic in service.  According to the Veteran, in 2001, while he was in the process of fixing something, the sand shifted and his truck fell over, causing the tire to fall on him.  He sustained head and back injuries as a result, and has experienced ongoing seizures since this in-service incident.  The Veteran contended to experience seizures at night and sometimes during the day.  The Veteran's wife claimed that he exhibited a blank stare, and "at times he just goes into jerking" adding that "[h]e jerks at night with flailing arms."  According to the Veteran's wife, there was no rhythmicity to his jerking, and he was slow to come around, taking about five to fifteen minutes before his speech improved.  It was noted that the Veteran had tried almost all the medications and antiepilepsy drugs, to include carbamazepine, Dilantin, Depakote, Lamictal, and Keppra, and nothing seemed to help or stop these episodes.  He was diagnosed with having a seizure disorder at Fort Steward, and it was noted that his electroencephalography (EEG), MRIs, and CT scans had all been negative.  It was further noted that the Veteran did not have any epilepsy monitoring to document these episodes to determine whether they were seizures or nonepileptic seizures.  

On physical examination, the Veteran was shown to be alert and oriented in all spheres, and his speech, language and memory were deemed normal.  The examiner noted that cranial nerves II through XII were intact, and the Veteran's coordination and gait were considered normal.  In addition, the Veteran's motor strength was full, his reflexes were 2+, and his sensory nerves were intact.  Based on the discussion with, and evaluation of the Veteran, the VA examiner determined that the Veteran was having nonepileptic seizures and required epilepsy monitoring to document these episodes before any further evaluation of his seizures can proceed.  According to the examiner, with the evaluation, the seizures can be documented and the type of syndrome can also be shown and proper medication can be implemented if he needs it.  

The Veteran was afforded another VA examination in March 2010, during which time the examiner noted that in addition to his seizure disorder, the Veteran also suffered from restless leg syndrome.  According to the Veteran, his seizures began in 2001, about six months after a heavy tire fell on his head causing transient loss of consciousness.  The seizures were described a minor type seizures that started with "weird feelings."  According to the Veteran, if he experienced a seizure while talking, he would stop talking, stare and become unresponsive, rocking and trembling all over.  The Veteran further stated that, at times, the minor seizure "spreads" to a generalized tonic-clonic seizure, which at times is accompanied by incontinence but never "tongue biting postictally."  The Veteran reported to be sore all over and confused, but noted that he had some spells with shaking just on the right side.  It was noted that he was originally placed on Dilantin and subsequently switched to Keppra, both of which did not help.  He is now taking 500 mg of Zonegran a day which has cut down the frequency of the seizures somewhat.  According to the examiner, "the staring unresponsive spells which would be consistent with complex partial seizures occur about once a week, the generalized tonic-clonic seizures about once a month, and the focal right-sided tonic-clonic seizures about once a month."  The examiner noted that based on the available record, the EEGs and MRIs throughout the years have been normal in the past.  The examiner also acknowledged the Veteran's restless leg syndrome in his service treatment records.  The Veteran reported to kick in his sleep, and further noted that he experiences a funny sensation in his leg whenever he sits or lies down.  The Veteran noted that he is presently taking Requip which has helped alleviate these symptoms.  The Veteran also reported to experience headaches in the right posterior of his head and neck that spreads to the front region, and is sometimes associated with nausea, but no photophobia or phonophobia.  According to the Veteran, the headaches occur daily and last 30 minutes to an hour and half in duration.  

On physical examination of the HEENT system, the head was described as normocephalic and atraumatic, and the Veteran exhibited tenderness in this area.  The examiner observed that "the cranial cervical junction on the right, in the area of the greater occipital nerve that caused pain to shoot through the back of the head."  Further evaluation of the cranial nerves reflected visual fields that were full to confrontation, and the pupils were shown to be equal and reactive to light.  The funduscopic examination findings were negative for abnormalities, and the extraocular movements were full.  According to the examiner, the Veteran's face moved in a symmetrical fashion, his tongue extended in the midline, and the palate elevated symmetrically.  Additionally, the deep tendon reflexes were 1 to 2+ and equal with the exception of an absent right ankle reflex, and the Veteran's motor strength was shown to be 5+/5+ proximally and distally in all four extremities.  Furthermore, cerebellar testing was intact to finger-to-nose testing, and results from the sensory examination revealed diminished pinprick and vibration over the entire body below the neck.  In addition, proprioception was intact, and the Veteran's gait was antalgic as he walked with a cane.  Based on his discussion with, and evaluation of the Veteran, the examiner assessed the Veteran with having headaches consistent with complex partial seizures with secondary generalization and some focal motor seizures; restless leg syndrome and periodic limb movements of sleep, that is fairly well controlled at this time on ropinirole; and headaches most consistent with right occipital neuralgia.  

During a November 2011 Neurology consultation, the Veteran reported to feel the best he had ever been while taking 100 mg of Zonegran a day.  He did note to have nocturnal seizures (flailing movements) once a month, and added that his last episode of urinary incontinence had been in August 2011.  According to the Veteran, a nocturnal event can last between two to five minutes in length, and he usually has no idea that an event has even occurred.  The Veteran also reported to experience "mild daytime events" such as unresponsiveness twice a month, the duration of which lasts 2-3 minutes in length, and which results in facial twitching that is greater in the right than left side.  The Veteran reported to be awake for an aura of facial twitching preceding each daytime event, and then to subsequently experience a "spell" of facial twitching and unresponsiveness.  The Veteran's wife reports facial twitching that spreads throughout the rest of his body and added that the Veteran may also experience urinary incontinence.  While the nocturnal events are unknown to the Veteran, the daytime events are known to him, and all these events have an hour of post-ictal confusion.  

The neurological evaluation of the Veteran's cranial nerves and motor strength was negative for any abnormalities.  However, upon evaluating the Veteran's sensory nerves, the treatment provider noted that the Veteran reported "no feeling below the neck on both sides," muted sensation to pinprick, and a mildly decreased vibratory sense bilaterally.  Review of the cerebellar system reflected symmetric and normal rapid alternating movements and finger-to-nose movement, and the Veteran's gait and station revealed that he favored his right leg as though it is painful to bear weight on it.  The Romberg test produced negative results.  According to the neurologist, the seizure description provided by the Veteran's wife seems to indicate an almost "Jacksonian-march of facial twitching leading to arm then leg twitching which then generalizes into a seizure. . . ."  The neurologist determined that "[t]his combined with his aura would suggest a complex partial seizure that secondarily generalizes."  In light of the Veteran's response to the medication, the neurologist decided to increase the Veteran's dosage of Zonegran to 200 mg/day.  

The Veteran underwent an EEG in November 2011, the results of which were shown to be normal while he was both awake and asleep.  

During a July 2013 primary care visit, the Veteran noted that his last seizure had been in April/May 2013.  He also noted that he was restricted to driving within 5 miles from his house.  Upon neurological examination of the Veteran, cranial nerves II through XII were grossly intact, the motor strength was 5/5 bilaterally, and sensation was intact to light touch bilaterally.  The Veteran's reflexes were difficult to elicit and he exhibited poor balance, and required a cane to help him remain balanced.  He was assessed with having a traumatic brain injury/seizure disorder that is relatively stable on medication.  

At an August 2013 VA neurology consultation, the Veteran noted that his last seizure had been in July 2013 and that this had been his first seizure in almost a year.  According to the Veteran, his last seizure had been during the daytime, and he recalls initially feeling "funny" prior to awakening on the floor and having urinary and fecal incontinence but no tongue biting.  The neurological examination revealed intact visual fields and extraocular movements.  The face was symmetric with symmetric sensation in V1 to V3.  In addition, the Veteran's motor strength was 5+/5+ in all groups with normal tone and bulk, and his sensory nerves were intact to pinprick in all four extremities.  The deep tendon reflexes were 1+/4+ in all joints tested, and testing of the cerebellar system revealed symmetric and normal rapid alternating movements and finger-to-nose movements.  Based on his discussion with, and evaluation of the Veteran, the VA neurologist assessed the Veteran with probable complex partial seizures who was seizure free for a year taking 200 mg of Zonegran a day until July 2013 when he had a recurrent seizure, the cause of which is unknown.  The Veteran underwent another EEG in August 2013, the results of which revealed a normal EEG in the awake, drowsy, and sleep states.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 40 percent for his seizure disorder.  The credible lay and medical evidence does not reflect that the Veteran had, on average, at least one major seizure in four months over the last year, or 9-10 minor seizures per week.  

With respect to major seizures, the record is significant for the Veteran's description of a seizure which occurred somewhere between April thru July 2013 wherein he could only recall having a "funny" feeling prior to awakening on the floor and experiencing urinary and fecal incontinence.  This description appears to reflect a loss of consciousness and body control which, for rating purposes, more closely approximates a major seizure.  Notably, the Veteran described this event as happening in April/May 2013 during a July 2013 primary care visit, but having occurred in July 2013 during an August 2013 VA neurology consultation.  His comments to the August 2013 VA neurologist, that this seizure was his first in almost a year, more persuasively establishes that the Veteran is describing the same event to the July 2013 and August 2013 VA clinicians although his recollection of the exact event is not accurate.

Otherwise, the record includes numerous reports of seizure activity throughout the period relevant to this appeal.  However, based on the description provided by the Veteran and his wife during these treatment visits and VA examinations, he has not been shown to have experienced more than one major seizure during any twelve month period on appeal, or an average of 9 to 10 minor seizures weekly.  

At the March 2008 VA examination, the Veteran noted that his seizures were characterized by a blank stare, and his wife asserted that in addition to the stare, the Veteran starts jerking and flailing his arms when experiencing a seizure.  She added that he was slow to get around and took about five to fifteen minutes before his speech improved.  There is nothing in these descriptions to support the finding of a major seizure characterized by generalized tonic-clonic convulsion.  Moreover, the VA examiner assessed the Veteran with having nonepileptic seizures.  Similarly, at the March 2010 VA examination, while the VA examiner noted that the Veteran had generalized tonic-clonic seizures about once a month, and focal right-sided tonic-clonic seizures about once a month, neither the Veteran, his wife, or the VA examiner have indicated that the tonic-clonic seizures are accompanied by loss of consciousness, which is a necessary element of criteria used to characterize a major seizure.  See 38 C.F.R. § 4.124a, DC 8911, Note (1).  In this regard, the Veteran described the seizure as minor type seizures, characterized by staring, becoming unresponsive, rocking, trembling all over and developing into generalized tonic-clonic seizure with incontinence at times.  Based on the description provided, and applying the diagnostic criteria under DC 8911, the Board finds that - other than the one major seizure which occurred in April/July 2013 - the Veteran's seizures fall under the criteria for minor seizures.  Neither the Veteran nor his spouse describe a frequency of averaging of 9 to 10 minor seizures per week (including the restless leg activity).

As such, and based on the descriptions of the Veteran and his spouse, and the objective findings, the Veteran did not experience one major seizure every four months over any 12 month period, or 9-10 minor seizures a week.  Thus, the Veteran has not been shown to have met the criteria for an evaluation in excess of 40 percent during the pendency of the appeal.  

The Board acknowledges that in the June 2010 notice of disagreement (NOD), the Veteran estimated that he would experience about four grand mal seizures a week, and at least eight or more small seizures in addition to that if he were not taking his medication.  The Board accepts the Veteran's estimates as plausible, but the fact remains that he is on medication and as a result does not experience seizures at that frequency.  The Schedule only provides ratings based on the number of seizures which actually occur regardless of the mode of treatment, if any at all.  38 C.F.R. § 4.124a, DC 8911.  Notably, even if asymptomatic, the rating schedule provides a minimum 10 percent rating if medication is required.

The Board also has considered whether any other diagnostic code may be used to rate the Veteran's service-connected disability.  In this regard, the Board observes that, in addition to DC 8912, epileptic disorders may be rated under DC 8910 (epilepsy, grand mal), DC 8911 (epilepsy, petit mal), DC 8913 (epilepsy, diencephalic), and DC 8914 (epilepsy, psychomotor).  However, these DCs are all controlled by the general rating formula for major and minor epileptic seizures, which already has been used to assess the severity of the Veteran's service-connected disability.  Thus, these DCs may not be used to assign a higher rating in this instance.  

In reaching this conclusion, the Board has also considered the testimony and assertions by the Veteran and his wife pertaining to his seizures.  The Board finds the Veteran and his wife to be competent and credible to attest to the exhibited symptoms manifested by his seizure disorder as well as the frequency of such symptoms.  The medical examiners have accepted their description of symptomatology and frequency as true, but have also clarified the type of seizure experienced by such descriptions.  To the extent that the Veteran argues that he has described "major" seizures occurring once every 4 months, the Board places greater probative weight on the VA clinician descriptions of the types of seizures experienced by the Veteran as they have greater expertise and training than the Veteran and his spouse in evaluating seizure disorders.  Notably, the Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard.

Therefore, to the extent that a disability evaluation in excess of 40 percent for the Veteran's service-connected seizure disorder is warranted, the appeal is denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Degenerative Disc Disease L4-5

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  DC 5243 indicates that degenerative disc disease of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under § 4.25.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In the June 2004 rating decision, the RO granted service connection for degenerative disk disease, L4-L5, and evaluated it as 40 percent disabling, effective December 14, 2003, pursuant to DC 5242.  The 40 percent disability rating for the service-connected low back disability was continued in the April 2005, August 2006 and March 2008 rating decisions.  In August 2009 the Veteran filed a claim for a higher rating for his low back disorder.  

The evidence of record reflects that the Veteran was afforded a VA examination in connection to his low back disability in March 2008.  During this evaluation, the Veteran provided his medical history and described ongoing back pain since 2001 when he was stationed at Fort Stewart in Hinesville, Georgia.  According to the Veteran, he worked as a heavy equipment mechanic, and sustained injuries to his lower back when he fell while working one day.  The Veteran had experienced ongoing back pain since this incident, and his pain had continued to increase throughout the years.  The Veteran described the pain as being located in the low back region, and described the pain as diffuse, deep, and constant.  On a scale of one to ten (with one being the least pain and ten being the highest), the Veteran rated his pain level somewhere between a 7-8.  According to the Veteran, he took several pain medications which provided partial pain relief and, during the flare-ups of pain which occurred at least five times a day, the pain level reached a 10.  Activities such as any movement, bending, sitting in a particular position for more than five minutes or standing more than 10 minutes served to precipitate his pain, while rest, medication and heating pads made his pain more bearable.  When asked about any associated symptoms attributable to his low back disability, the Veteran reported to have numbness and weakness in his extremities.  He denied the use of assistive devices or orthotics/braces.  According to the Veteran, his low back disability slowed him down, and he was currently unemployed as a result of his medical disabilities.  The Veteran stated that he could drive for about one-half a mile before having to rest.  On physical examination, the examiner described the lumbar spine as straight and tender to percussion, and further noted that normal curvature was lost.  The Veteran had no difficulty getting on the exam table, but did require assistance getting off the table.  The Veteran had left leg raising to 15 degrees with pain at 10 degrees, and right leg raising to 15 degrees with pain at 10 degrees.  During the range of motion exercises, the Veteran was shown to have forward flexion to 30 degrees with pain and extension to 0 degrees.  He also had right and left lateral flexion to 20 degrees with pain at 20 degrees, and right and left lateral rotation to 20 degrees with pain at 20 degrees.  The Veteran reported to have pain during the range of motion exercises, and repetitive motion produced increased pain, weakness, lack of endurance, fatigue and incoordination.  However, the examiner did not observe additional limitation of motion following repetitive motion.

The Veteran was afforded another VA orthopedic examination in March 2010, at which time he reported a history of two lower back surgeries.  His medications included 5 milligrams (mg) of Oxycodone, 500 mg of acetaminophen twice daily, and 800 mg of Motrin three times a day to help treat his symptoms.  He denied using a brace or Transcutaneous electrical nerve stimulation (TENS) unit for his back, and noted that he had not been hospitalized within the past twelve months for his back condition.  The Veteran also denied any subluxation, dislocation, instability, spinal cancers, or ankylosing areas, and noted that he had not been totally incapacitated within the past twelve months.  In addition, the Veteran denied any footdrop, saddle anesthesia, bowel or bladder incontinence, or radicular symptoms.  He described pain on a daily basis that was located on the beltline of the paraspinal muscles in the lower lumbar area, and which was aching and sharp in nature.  On a scale of one to ten, the Veteran rated his pain level at a 9, but added that the pain flared up to a 10 on a weekly basis with increased walking.  The Veteran further noted that the pain lasted two hours a day and resolved with rest.  He denied any spasms in his back, and noted that he could walk 500 feet, stand for approximately four minutes at a time, and sit for about 30 minute intervals as a result of his back condition.  The Veteran further noted that he could only climb one flight of steps; lift, push, or pull five pounds or less; and he had limited stooping and bending as a result of his low back disability.  During his flare-ups of pain, the Veteran reportedly decreased his walking, standing, sitting and lifting until the flare resolved.  The examiner noted that the Veteran's gait and walk were affected in that he used a cane.  

On physical examination, the examiner noted that the thoracolumbar spine was palpated in its entirety, and there was no step off, gross misalignment, or tenderness present.  In addition, the examiner noted that the paraspinous muscles in the lumbar area were tender without spasm.  During range of motion testing, the Veteran was shown to have forward flexion to 45 degrees, extension to 19 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner added that repetitive motion during active and passive range of motion yielded normal results.  According to the examiner, there was no additional weakness, fatigability, incoordination, or additional limitation in the Veteran's range of motion, nor any loss of joint function with use or against resistance following repetitive motion.  The examiner noted that the Veteran had a normal posture, but commented that the Veteran used a cane to help him ambulate, and described his gait as slightly slow.  Report of the lumbar spine x-ray revealed lumbar sacral degenerative disc disease.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having degenerative disk disease at L4-5. 

The more recent VA treatment records dated from November 2011 to September 2013, and generated at the Hampton VAMC and Norfolk/Virginia Beach Community based outpatient clinic (CBOC), reflect the Veteran's continuing complaints of back pain.  During a July 2013 VA treatment visit, the Veteran stated that his back/neck pain was still an issue, but that his cane helped.  On physical examination of the back, the treatment provider observed tight muscles, but no signs of tenderness in the flank region.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an evaluation in excess of 40 percent for his service-connected degenerative disc disease at L4-5.  In this regard, neither the March 2008 VA examiner nor the March 2010 examiner observed signs of ankylosis in the thoracolumbar spine.  Indeed, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there are none of the previously mentioned symptoms indicative of unfavorable ankylosis.  In fact, both examination reports reflect that the Veteran was able to perform all his range of motion exercises despite his movement being restricted and limited.  As such, the medical evidence of record does not show the Veteran's entire spine to be ankylosed in an unfavorable position. 

Even when taking into account limited movement and the Veteran's complaints of pain on motion, such complaints do not approximate ankylosis.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The Veteran has not claimed ankylosis, and denied ankylosing areas during his March 2010 VA examination.  The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 40 percent under the revised rating criteria.  Thus, the Veteran has not been shown to have met the criteria for an evaluation in excess of 40 percent for his degenerative disc disease L4-5.

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least six weeks during the past 12 months.  Indeed, the Veteran did not report to experience any incapacitating episodes of spine disease at any of his VA treatment visits or at the VA examinations.  As such, the medical evidence of record is negative for any evidence or documentation indicating that the Veteran has been prescribed with bed rest by any of his physicians or treatment providers.  Therefore, the evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least six weeks during the past twelve months as defined by regulation, and a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, the Veteran is in receipt of the maximum schedular evaluation for limitation of motion of the spine as these provisions no longer apply.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

The Board recognizes the Veteran's statements attesting to his constant pain and discomfort.  Lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the March 2008 and March 2010 examinations, include the information necessary to rate the Veteran's disability in accordance with the rating criteria.  In addition, the VA examiners took into consideration the Veteran's reported symptomatology when conducting both examinations.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 40 percent.  

Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected low back disability warrants a rating in excess of 40 percent at any time during the appeal period.  Thus, this claim must be denied.

With respect to any neurological complications, the Board finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability attributable to his service-connected degenerative disk disease, L4-5.  Indeed, the medical treatment records are clear for any neurological abnormalities associated with the service-connected low back disability.  During the neurological portion of the March 2008 VA evaluation, the Veteran underwent a Laseque test which produced negative results bilaterally.  Results from the test also revealed the presence of bilateral deep ankle and knee reflexes.  The examiner observed no sensory, motor or autonomic dysfunction and he rated the muscle power grade at a five.  The examiner further found no neurological deficit in the dermatomal segment from L1 to S3.  Report of the lumbar spine x-ray revealed marked narrowing of L5-S1 interspace with sclerosis, and the impression derived from the computed tomography (CT) of the lumbar spine revealed mild degenerative disk disease at the L5-S1 level, but no significant spinal canal stenosis or foraminal narrowing.  At the March 2010 VA examination, the Veteran denied any footdrop, saddle anesthesia, bowel or bladder incontinence, or radicular symptoms.  Upon neurological evaluation of the lower extremities, the Veteran's deep tendon reflexes were shown to be 1/1 in the knees and ankles, and his proprioception to the great toes was equal bilaterally.  The Board acknowledges that the examiner detected some decrease in the sensory reflexes in both lower extremities "to 1 out of 2," but the Veteran appeared to attribute this to his TBI.  Moreover, the Veteran's strength in the lower extremities was shown to be normal (5/5), and the examiner noted that the straight leg raising test produced negative results bilaterally, and the Veteran could heel and toe raise without difficulty.  Neurological evaluations were conducted in July 2013 and August 2013, and the findings produced reflected intact sensation to light touch and normal motor strength bilaterally.  At the July 2013 evaluation, the VA treatment provider noted that the Veteran's reflexes were difficult to elicit, and he had poor balance thus requiring a cane to remain balanced.  At the August 2013 VA treatment visit, the Veteran's deep tendon reflexes were shown to be 1+/4+ in all joints.  Any abnormal neurological findings at the treatment visits were attributed to the Veteran's TBI/seizure disorder.  Indeed, the Veteran has not reported to have any bowel or bladder symptomatology or radicular symptoms associated with his low back disability, and the medical evidence of record does not reflect any such pathology.  Thus, a separate compensable rating for such symptoms is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

The March 2010 VA examiner did identify a residual scar on the Veteran's lower lumbar area as a result of previous surgical procedures he underwent.  However, the Veteran has already been service-connected for the surgical scar on his lumbar spine, effective August 9, 2006.  See August 2006 Rating Decision.  As such, a separate compensable rating for the Veteran's residual scar on the midline of the lower lumbar region is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

Right Knee Strain with Degenerative Arthritis and Right Knee Instability

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DCs 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), DC 5003.  

Under DC 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.

Under DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  

Under DC 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under DC 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Under DC 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

Service connection was established for the right knee strain with degenerative arthritis effective December 14, 2003.  See June 2004 Rating Decision.  By way of the April 2005 rating decision, the RO also granted a separate 10 percent evaluation for the Veteran's right knee instability associated with right knee strain with degenerative arthritis, effective March 31, 2005.  In August 2009, the Veteran filed his most recent claim seeking higher ratings for his service-connected knee disabilities.  He is currently assigned a 10 percent disability evaluation for his service-connected right knee strain pursuant to 38 C.F.R. § 4.71a, DC 5261, and a 10 percent disability evaluation for his service-connected right knee instability pursuant to 38 C.F.R. §4.71a, DC 5257.  

The Veteran contends that he is entitled to a rating in excess of 10 percent for his right knee strain with degenerative arthritis.  In this regard, the record reflects that he presented at the Savannah Outpatient Clinic in June 2007 during which time he reported to experience knee pain.  On physical examination, the treatment provider observed that the Veteran wore a soft brace around the right knee, and further noted that the knee exhibited signs of laxity, and there were signs of "anterior laxity/Lachman's positive."  In addition, it was noted that the knee was very tender on maneuvers, and exhibited signs of crepitus and effusion.  Based on her assessment of the Veteran, the VA treatment provider assessed him with having knee pain, and recommended that he undergo an x-ray, adding that he will probably need a magnetic resonance imaging (MRI) of the right knee.  It was noted that the Veteran was taking Percocet on a daily basis.  

The Veteran was afforded a VA general examination in March 2010, at which time he provided his medical history, and commented that he had not undergone any surgeries or injections in the past.  According to the Veteran, he took the same medication for his knees as he did for his back (Oxycodone, acetaminophen and Motrin), and he did not experience episodes of subluxation, dislocation, instability or locking in his right knee.  The Veteran denied any bone cancers, but noted that he wore a brace three times a week.  In addition, he reported to have daily discomfort with occasional swelling in his right knee that radiated in a sleeve-like distribution, and which on a scale of one to ten, was rated at a three without painful flare-ups.  However, according to the Veteran, the pain level could reach an eight twice a week due to increased walking, and the pain lasted two hours in duration and decreased with rest and medication.  The Veteran noted that he had not been totally incapacitated in the past twelve months as a result of his right knee condition.  With respect to his daily limitations, he could walk 500 feet, stand for four-minute intervals, sit for thirty minute intervals, and climb one flight of stairs.  He did not squat, and had no work restrictions with flares or repetitive use.  He decreased his walking, standing, and sitting until the flare-ups of pain resolved.  

On physical examination of the right knee, the examiner noted that the right knee was normal in appearance, and did not exhibit signs of effusion, redness, scarring or swelling.  According to the examiner, there was tenderness in the joint line distribution around the entire knee, but the patellar compression and Lachman tests produced negative results.  In addition, results from the collateral ligament test were shown to be normal, and the McMurray's test was normal.  The Veteran was shown to have flexion to 140 degrees and extension to 0 degrees.  The patellar movement was described as normal with no crepitus, and there was tenderness throughout the knee in a sleeve-like distribution which was apparent throughout the range of motion exercises.  The examiner further noted that he did not "appreciate any instability."  Based on his discussion with, and his evaluation of the Veteran, the examiner diagnosed the Veteran with having right knee strain with degenerative arthritis and right knee instability associated with right knee strain with degenerative arthritis by history.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a disability evaluation in excess of 10 percent for the service-connected right knee strain is not warranted.  In this regard, under DC 5261, the Veteran has not been shown to have limitation of extension to at least 15 degrees to warrant a disability rating higher than 10 percent for his service-connected right knee strain.  Indeed, since filing his claim for a higher rating, the Veteran's range of motion has been manifested by limitation of extension to no worse than 0 degrees.  The Veteran has not described limitation of extension in terms of degrees.  As such, a rating in excess of 10 percent for limitation of extension of the right knee cannot be granted at any time during the current appeal period.  See 38 C.F.R. § 4.71a, DC 5261.  

Additionally, the Veteran is not entitled to a separate compensable rating under DC 5260, which governs limitation of flexion in the leg.  The March 2010 VA examination report reflects the Veteran's limitation of flexion in the right knee to be no worse than 140 degrees.  Neither the VA clinic records, nor the Veteran himself, has described limitation of flexion in terms of degrees.  Accordingly, a separate compensable rating is not warranted under DC 5260.  See 38 C.F.R. § 4.71a, DC 5260.  

Further, the Board acknowledges the Veteran's contentions that an increased rating for his service-connected right knee instability associated with right knee strain with degenerative arthritis is warranted.  Currently, this disability is evaluated as 10 percent disabling (effective March 31, 2005), by analogy under 38 C.F.R. §4.71a, DC 5257, which governs recurrent subluxation or lateral instability of the knee.  

Here, a June 2007 VA clinician detected evidence of instability but did not clinically describe the extent of severity.  On the other hand, at the March 2010 VA examination, the Veteran denied experiencing any subluxation, instability, dislocation or locking in the right knee.  At that time, the VA examiner commented that he could not "appreciate any instability" on examination.  There are no further clinic findings.  The Veteran wears a knee brace, and the June 2007 VA clinician's subjective interpretation of stability testing revealed evidence of instability.  This evidence supports the 10 percent rating currently assigned for "mild" instability.  However, the March 2010 VA examiner's subjective interpretation of stability testing was essentially negative.  In other words, the issue of whether the Veteran's right knee demonstrated any evidence of instability varied by subjective interpretation and those two accounts, when considered with the entire evidentiary record including the Veteran's denial of instability, reflect no more than "mild" knee instability.  As such, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for instability of his service-connected right knee disability for any portion of the current appeal period.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  Here, the Veteran has credibly complained of daily pain, discomfort, and occasional swelling in his right knee.  However, the Veteran commented that, even with painful flare-ups or repetitive use, he had no work restrictions as a result of his knee condition.  Furthermore, the March 2010 VA examiner noted that there was no objective evidence of limited or reduced range of motion following repetitive motion during both active and passive range of motion exercises.  Although the examiner noted that the right knee joint was painful on motion, he observed no additional weakness, fatigability, incoordination or loss of joint function following repetitive movement.   While acknowledging the Veteran's functional impairment and limitations, the Board finds that the effect of the pain in the Veteran's right knee is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted.  

Additionally, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes for the knee.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board finds that higher ratings are not warranted under any alternative provisions.  DC 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the right knee.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the right knee.  Likewise, DC 5259 does not provide for higher disability ratings, and is inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under DC 5262.  DCs 5258-5259 are not for application as dislocated or removed cartilage was not indicated.  

The Board has considered the assertions by the Veteran pertaining to his right knee disability.  He is competent and credible to attest to the exhibited symptoms in his knee.  Notably, the Veteran has not described ankylosis, flexion or extension motion loss in terms of degrees, or significant instability symptoms.  Overall, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support higher ratings based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard.

Based on the above, the Board has determined that separate schedular ratings in excess of 10 percent for the right knee strain with degenerative arthritis, and right knee instability, are not warranted.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected seizure, back, and right knee disorder, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his low back and right knee disabilities are manifested by pain on use, tenderness, stiffness, limited range of motion, occasional swelling and instability.  The Veteran also reports that his seizure disorder is manifested by a "funny feeling," shaking, unresponsiveness, flailing arms, jerking movements and loss of consciousness.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an evaluation in excess of 40 percent for seizure disorder with restless leg syndrome is denied.  

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease L4-5 is denied.

Entitlement to an evaluation in excess of 10 percent for right knee strain with degenerative arthritis is denied.  

Entitlement to an evaluation in excess of 10 percent for right knee instability is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes assisting the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

TBI (claimed as cognitive disorder)

The Veteran contends that he developed a TBI/cognitive disorder as a result of a head injury that occurred in service.  The record reflects that the Veteran was discharged from active service in 2003, and did not undergo a Medical Board examination prior to his separation from service.  As such, he presented at the Winn Army Community Hospital in Fort Stewart, Georgia in January 2009 for his post-discharge medical evaluation, at which time he underwent a psychiatric evaluation.  The Medical Evaluation Board (MEB) addendum provides a narrative summary of this evaluation, which also includes a review of the claims file and discussion with the Veteran.  

During his evaluation, the Veteran described his symptoms and endorsed "trauma related symptoms" including a heightened startle response, avoidant behaviors, combat related nightmares, flashbacks from combat-type situations, becoming physically aggressive in his sleep, and hypervigilant behavior.  According to the Veteran, his symptoms had their onset in 2002 after he was exposed to several traumatic occurrences, to include witnessing one of his fellow servicemen "get his head blown off," as well as witnessing several of his friends get killed in action.  The Veteran also reported continued cognitive sequelae following two in-service head traumas that occurred while he was on active duty.  According to the Veteran, the first event occurred in 1994 when he became lodged under a demolished bridge during his deployment to Desert Storm.  It is unknown whether he experienced loss of consciousness at this time.  The second event occurred in 2001 when he was hit in the head with a heavy piece of machinery and lost consciousness for an estimated ten minutes during his period of service in Afghanistan.  The Veteran claims he experienced confusion and headaches following these in-service events.  He further reports the onset of Jacksonian seizures following his second head trauma, and complains of frequent headaches with decreased attention, short-term memory problems (adding that his wife has to organize his day and activities), cognitive slowing and word findings problems.  

Results from the mental status examination revealed that the Veteran demonstrated word findings problems and cognitive slowing in his speech.  He maintained sufficient eye contact during the interview, and his psychomotor activity was within normal limits.  According to the military physician, the Veteran's insight and judgment were good, and his cognition was alert and oriented to person, place and time.  His thought process was linear, logical and goal directed, and his thought content was clear for any suicidal or homicidal thoughts.  Based on her discussion with, as well as her evaluation of the Veteran, the military physician diagnosed the Veteran with chronic PTSD, dysthymia and cognitive disorder not otherwise specified (NOS).  According to the military physician, the Veteran exhibited cognitive symptoms, such as slowed processing speed and short term memory problems, that are likely attributed to compound effects from past head traumas, psychological symptoms (PTSD and dysthymia), chronic pain, medication, and seizure disorder.  She (the military physician) also determined that the Veteran's cognitive disorder is manifested by slowed processing speed, short term memory problems, difficulty with organization, and word finding problems.  She further opined that this disorder was incurred in service and did not exist prior to service.  

The Veteran was afforded a VA psychiatric examination in March 2010, at which time, the examiner reviewed the Veteran's medical history, interviewed him regarding his psychiatric symptoms, and conducted an evaluation of the Veteran's mental status.  During this evaluation, the Veteran was tearful, his speech was within normal limits with regard to rate and rhythm, and his thought processes and associations were logical and tight.  The examiner noted no loosening of associations, nor any confusion.  Based on his discussion with, and evaluation of the Veteran, the examiner determined that he did not have sufficient evidence to warrant a diagnosis of cognitive disorder.  He acknowledged the January 2009 MEB report reflecting a diagnosis of cognitive disorder, and observed that the primary evidence relied upon in reaching this assessment was the Veteran's claim that his wife had to help him remember his schedule.  The examiner noted that the Veteran reported this as well on examination, but did not display overt impairment in memory or cognitive function.  As such, according to the examiner, he did not have sufficient evidence to warrant this diagnosis.  

The more recent VA treatment records reflect that the Veteran was seen at the Hampton VAMC for a mental health consultation, at which time he reported recent symptoms of cognitive dysfunction, noting that he sometimes has two solid days of not remembering anything.  The Veteran has also undergone TBI evaluations and demonstrated some abnormal sensory and reflex findings.  As noted in the INTRODUCTION, VA recognizes that three main areas of dysfunction which may result from a TBI include cognitive, emotional/behavioral, and physical.  The Veteran, to date, has not been afforded TBI examination based upon review of his claims folder.

Initial Increased Rating for PTSD

The Veteran is service connected for PTSD, which is currently evaluated as 50 percent disabling.  After a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's claim for a higher rating for his service-connected PTSD is required.  

During the January 2009 psychiatric evaluation, the Veteran stated that he had been receiving ongoing treatment and care for his psychiatric problems at the VA since his discharge in 2003.  According to the Veteran, he is currently being treated for PTSD and mood related symptoms for medication management, and he attends a PTSD group on a monthly basis.  During the March 2010 VA examination, the Veteran provided his medical history and recounted the traumatic stressors he had exposure to in service.  According to the Veteran, he is easily startled and thoughts of these incidents are triggered by contact with other soldiers with whom he served.  The Veteran noted that if he goes out to eat, he usually sits in a corner where he can see the exits.  He also reported that he had been married for seven years to his second wife, and even though they argued a lot, he reported to feel close to her.  The VA examiner diagnosed the Veteran with having PTSD and Adjustment disorder with depressed mood.  According to the examiner, the Veteran's symptoms occur with frequency, are moderate in nature, and have persisted for several years.  The examiner further noted that while social isolation was not noted, the Veteran's interpersonal relationships are likely to be characterized by anger and frustration.  He was assigned a Global Assessment of Functional (GAF) score of 48 for his PTSD.  

The more recent VA treatment records generated at the Hampton VAMC, and Norfolk/Virginia Beach CBOC reflect that the Veteran was seen on occasion for continuing treatment of his PTSD symptoms.  During an August 2012 VA Mental Health consultation, when asked about recent calls to the Suicide prevention Hotline, he reported that he was very 'stressed' and was attempting to seek care "to get [himself] back on track real quick."  When asked why he had been contacting this hotline, the Veteran reported that he and his wife had been having some family issues, and he described the past year as a total nightmare, recounting financial problems, occupational instability, and marital discord.  The Veteran stated that he had been hospitalized approximately two weeks prior at the "Virginal Beach Mental Health" facility.  Although he initially claimed to not remember why he had been admitted to this facility, further probing revealed that he was placed in this facility under court order "for placing [his wife] in a choke hold...physically fighting her."  The Veteran attributed this episode to "severe PTSD and something [that] triggered a severe traumatic event...."  According to the Veteran, even though he is back to his old self, his wife had recently moved in with a friend "until [they] figure out what triggered this so it won't happen again."  The Veteran denied any thoughts of harming either himself or others, and even when questioned about his calls to the suicide hotline, he denied any history of having thoughts of self-harm.  The Veteran did report a history of homicidal ideation, and noted that the last such thought occurred about a week before he was admitted to the mental treatment facility.  According to the Veteran, he had discovered that his wife was having an affair, and even though she denied it, all the signs were there.  When asked whether his suspicions of the affair led to the altercation with his wife, he reported that he did not believe it directly led to such acts, but noted it may have contributed to a worsening of his psychiatric symptoms.  

The treatment provider scheduled the Veteran for an outpatient consultation with the Mental Healthcare Center at the VA with respect to medication/pharmacological intervention and management.  The Veteran was also referred to group therapy that provided stress/anxiety management and anger management groups.  An August 2013 VA primary care telephone encounter note indicates that the Veteran was currently in contact with the VA Mental Health center, and had an appointment on August 15, 2013.  During the August 2013 follow-up appointment, the Veteran indicated that he was divorced.  Although he denied suicidal or homicidal ideations or plans, he reported that his current girlfriend informed him that he started punching her in the middle of the night once.  At the end of the session, the Veteran stated that he had been in individual therapy with J.W., as well as with the OEF/OIF transition group, but he wanted to re-established treatment at the VA.  

In light of the fact that records pertinent to the Veteran's psychiatric treatment with J.W. are not associated with the claims file, and given that the Veteran expressed interest in re-establishing psychiatric treatment at the VA and thus potential records of ongoing psychiatric treatment at the VA may be in existence, the Board finds that the Veteran's claim for a higher rating for his service-connected PTSD should be remanded to retrieve any and all pertinent private and VA medical records.  In addition, given that the more recent records reflect a possible worsening of the Veteran's psychiatric symptoms, on remand the Veteran should also be scheduled for an updated VA psychiatric examination.  

TDIU

Throughout the appeal, the Veteran has consistently maintained that he is unable to obtain and maintain employment as a result of his service-connected disabilities.  As noted above, during an October 2007 VA treatment visit, the Veteran claimed he was unable to work as a result of his seizures.  At the January 2009 psychiatric evaluation, the Veteran stated that he has not worked since 2003, and explained he is not allowed to work, per his physician, due to his seizure disorder and chronic pain.  

In light of this evidence, and the Veteran's continued assertions that he cannot maintain employment as a result of his service-connected disabilities, a remand is necessary to provide him proper notice of the criteria for establishing TDIU and a new examination to discuss his functional limitations due to service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. Request relevant records pertaining to treatment the Veteran has received for his PTSD, as well as his cognitive disorder and/or symptoms of TBI/cognitive impairment, at the Hampton VAMC, the Norfolk/Virginia Beach CBOC, as well as any other VA medical facility the Veteran has received psychiatric treatment at, from September 2013 to the present time.  The AOJ should also attempt to retrieve any records pertaining to treatment the Veteran has received for his PTSD at the Savannah Outpatient clinic in Savannah, Georgia and/or the Charleston VAMC from 2007 to 2012 (other than the records already associated with the claims file).  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted in the claims folder.  

3. Ask the Veteran to provide the current address for J.W, the person with whom he is receiving individual therapy with, as well as the address of any other treatment provider with whom he has received treatment for his psychiatric problems, and the specific dates in which he received treatment with these treatment providers.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his medical records from these medical providers and treatment facility.  

Copies of all such available records should be associated with the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated into the record.  

4. Thereafter, schedule the Veteran for appropriate VA TBI examination.  The claims folder and all records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report. The examiner should specifically take note of the January 2009 MEB report, the various VA examinations evaluating his seizure disorder and PTSD, and the TBI evaluations in the VA clinic setting.  Following a review of the record and an examination of the Veteran, the examiner should clarify whether it is at least as likely as not that the Veteran manifests residuals of his TBI in service (other than seizure disorder) and, if so, identify all TBI residuals (specifically discussing cognitive disorder).  The examiner should also specify whether any cognitive disorder present is separate and distinct from the already-service connected PTSD.  

If the examiner finds that the Veteran's claimed cognitive disorder is not related to service then he/she must reconcile this conclusion with the January 2009 MEB addendum, and provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5. Thereafter, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a psychiatric examination to determine the current extent of his service-connected PTSD.  The claims folder and all records on Virtual VA and VBMS must be made available to the examiner for review.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD, and specifically discuss the social and industrial impairment resulting therefrom.

A rationale for all opinions expressed must be provided.  

6. Thereafter, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities (PTSD, DDD L4-5, Seizure disorder with restless leg syndrome, right knee strain with degenerative arthritis, right knee instability, and surgical scar lumbar spine) on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  

The physician should fully describe the functional effects of each of the Veteran's service-connected disabilities on his ability to perform the activities of daily living, to include the physical acts required for gainful employment.  In so doing, the physician should specifically discuss the functional impacts on employability arising from the effects of medications (such as narcotics).  The examiner should also discuss whether the effects of the Veteran's seizure disorder on his ability to drive a car and operate machinery.  Finally, the examiner should discuss the Veteran's mental and physical capacity to perform work in a sedentary capacity consistent with his educational and vocational experiences.

A clear rationale for all opinions, as well as a discussion of the facts and medical principles involved, would be helpful and of considerable assistance to the Board.

7. After conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for TBI (claimed as a cognitive disorder), a rating in excess of 50 percent for PTSD, and entitlement to TDIU.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  

______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


